PER CURIAM.
Defendant appeals his conviction for possession of cocaine with intent to sell and possession of drug paraphernalia, arguing that the court erred in admitting evidence showing that he had a beeper and $52.00 in cash in his possession, along with the cocaine, when he was arrested. We reverse.
In regard to the cash the state relies on our opinion in Williams v. State, 538 So.2d 73 (Fla. 4th DCA 1989), in which we held that the trial court did not err in permitting the state to introduce the cash seized in the arrest. Although our opinion indicates the amount was large, the actual amount was not expressed in the opinion. We have examined our file in Williams and have determined that the amount of cash was $1,000.00.
In the present case the amount of cash, $52.00 was too small to be of any relevance. Nor should the beeper have been admitted, given the widespread use of beepers and other means of portable communication in our society. The prosecutor admitted to the trial judge that he could not connect either the cash or the beeper to the crime.
We therefore reverse for a new trial.
HERSEY, GLICKSTEIN and KLEIN, JJ., concur.